                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


STATE OF ALASKA, DEPARTMENT OF
FISH AND GAME

                        Plaintiff,

                v.

FEDERAL SUBSISTENCE BOARD, et
al.,                                                  Case No. 3:20-cv-00195-SLG

                        Defendants,

                v.

ORGANIZED VILLAGE OF KAKE,

                        Defendant-intervenor.


                     ORDER GRANTING MOTION TO INTERVENE

         Before the Court at Docket 20 is the Organized Village of Kake’s Motion to

Intervene.1

         On August 10, 2020, the State of Alaska, Department of Fish and Game

(“the State”) commenced this action against the Federal Subsistence Board

(“FSB”), and several federal officials (collectively “Defendants”).




1   Defendants filed a response at Docket 26, stating that they do not oppose the motion.



           Case 3:20-cv-00195-SLG Document 27 Filed 09/14/20 Page 1 of 4
         The State alleges six counts against Defendants.2 Several of the State’s

allegations arise in connection with the FSB’s decision in April 2020, in light of the

COVID-19 pandemic and concerns of food security, to delegate authority to local

federal land managers to open seasons for hunting and fishing and to authorize

temporary hunting seasons where necessary for public safety.3 On June 24, 2020,

following a vote by the FSB in support of an emergency hunt, District Ranger Ted

Sandhofer authorized the Organized Village of Kake to harvest up to 2 antlered

bull moose and 5 male Sitka black-tailed deer from June 24, 2020 to August 22,

2020.4 The hunt concluded on July 24, 2020.5 On August 27, 2020, the Organized

Village of Kake filed the instant motion to intervene.6

                                      LEGAL STANDARD

         Federal Rule of Civil Procedure 24 provides, in part, that “[o]n timely motion,

the court must permit anyone to intervene who . . . claims an interest relating to

the property or transaction that is the subject of the action, and is so situated that

disposing of the action may as a practical matter impair or impede the movant’s


2   Docket 1 at 22–24, ¶¶ 1–13.
3Docket 1 at 2, ¶ 1; Docket 1 at 17–18, ¶¶ 66–67 (Count I); Docket 1 at 18–19, ¶¶ 71–
73 (Count II); Docket 1 at 19, ¶¶ 75–76 (Count III); Docket 1 at 20, ¶¶ 82–83 (Count V);
Docket 1 at 21, ¶¶ 86–88 (Count VI); Docket 15-2 at 1 (Decl. Lisa Maas); Docket 4-3 at
1.
4   Docket 4-3 at 46.
5   Docket 15-2 at 3, ¶ 12 (Decl. Theodore Matsukowitz).
6   Docket 20.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Motion to Intervene
Page 2 of 4
           Case 3:20-cv-00195-SLG Document 27 Filed 09/14/20 Page 2 of 4
ability to protect its interest, unless existing parties adequately represent that

interest.”

       The Ninth Circuit applies a four-part test under this rule:

       (1) the motion must be timely; (2) the applicant must claim a
       ‘significantly protectable’ interest relating to the property or transaction
       which is the subject of the action; (3) the applicant must be so situated
       that the disposition of the action may as a practical matter impair or
       impede its ability to protect that interest; and (4) the applicant’s
       interest must be inadequately represented by the parties to the
       action.7

                                          DISCUSSION

       The Court finds that the Organized Village of Kake satisfies the requirements

for intervention as a matter of right under Fed. R. Civ. P. 24(a)(2).

       First, the motion to intervene is timely; it was filed just 17 days after this

action was commenced, and before briefing was complete on the motions for

preliminary injunction. Neither party will be prejudiced by intervention at this stage

of the proceedings. Second, the Organized Village of Kake has a cognizable

interest in the FSB’s authority to open emergency hunts in the event of food

shortages caused by the COVID-19 pandemic. Third, resolution of the instant

action could impair or impede the Organized Village of Kake’s ability to protect its

interest.     A determination that the FSB does not have the authority to open

emergency hunts for food shortages would impact the Organized Village of Kake.


7Wilderness Soc'y v. U.S. Forest Serv., 630 F.3d 1173, 1177 (9th Cir. 2011) (quoting
Sierra Club v. EPA, 995 F.2d 1478, 1481 (9th Cir. 1993)).


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Motion to Intervene
Page 3 of 4
            Case 3:20-cv-00195-SLG Document 27 Filed 09/14/20 Page 3 of 4
And finally, the Court finds that the interests of the Organized Village of Kake are

not adequately represented by the existing parties.8 Although its interests in this

case align with those of Defendants, they remain separate and distinct enough that

Defendants will not “undoubtedly make all of a proposed intervenor’s arguments.”9

                                      CONCLUSION

          In light of the foregoing, the Organized Village of Kake’s unopposed Motion

to Intervene at Docket 20 is GRANTED. The Organized Village of Kake is joined

as a defendant-intervenor in this case, and the case caption is modified

accordingly as set forth above.



          DATED this 14th day of September, 2020, at Anchorage, Alaska.


                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




8 The Ninth Circuit has expressed that “the burden on proposed intervenors in showing
inadequate representation is minimal, and would be satisfied if they could demonstrate
that representation of their interests ‘may be’ inadequate. Arakaki v. Cayetano, 324
F.3d 1078, 1086 (9th Cir. 2003).
9   Id.


Case No. 3:20-cv-00195, State of Alaska, Dep’t of Fish & Game v. Fed. Subsistence Bd., et al.
Order re Motion to Intervene
Page 4 of 4
           Case 3:20-cv-00195-SLG Document 27 Filed 09/14/20 Page 4 of 4
